Citation Nr: 1402636	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for dermatitis prior to May 21, 2012.

2.  Entitlement to a rating in excess of 10 percent for dermatitis from May 21, 2012 through July 17, 2013.

3.  Entitlement to a rating in excess of 30 percent for dermatitis from July 18, 2013.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which confirmed a noncompensable evaluation for dermatitis.  In a July 2012 rating decision, the RO assigned a 10 percent rating for the dermatitis disability, effective May 21, 2012, and an August 2013 rating decision increased the Veteran's disability rating for dermatitis to 30 percent, effective July 18, 2013.  Because these increased ratings do not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issues have been framed as listed on the title page. 

In September 2012 and February 2013 the Board remanded the appeal for additional evidentiary development.  The case has now been returned to the Board for further appellate action. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Claims of entitlement to service connection for hearing loss and tinnitus, the issue of clear and unmistakable error (CUE) in an October 2007 rating decision, and a claim for entitlement to a VA clothing allowance, appear to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action as necessary. 






FINDINGS OF FACT

1.  Prior to May 21, 2012, the Veteran's service-connected dermatitis affected less than 5 percent of the entire body and less than 5 percent of the exposed areas, and no more than topical therapy was required. 

2.  From May 21, 2012 through July 17, 2013, the Veteran's service-connected dermatitis affected at least 5 percent but less than 20 percent of the Veteran's total body area, and required treatment with topical corticosteroids.

3.  Effective July 18, 2013, the Veteran's service-connected dermatitis affected at least 20 percent but less than 40 percent of the Veteran's total body area, and required treatment with topical corticosteroids. 


CONCLUSIONS OF LAW

1.  Prior to May 21, 2012, the criteria for the assignment of a compensable disability rating for dermatitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

2.  From May 21, 2012 through July 17, 2013, the criteria for the assignment of a rating higher than 10 percent for dermatitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

3.  From July 18, 2013, the criteria for the assignment of a rating higher than 30 percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in August 2008, and February 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in August 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service records, and available private and VA treatment records have been obtained.  Pursuant to the Board's remand instructions, the Veteran was afforded appropriate VA examinations pertaining to the claims on appeal.  As 
such, the Board fids that the Veteran has been provided with appropriate VA examinations in connection with the claims, which provide opinions and sufficiently describe the manifestations of the Veteran's disabilities for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   




Increased ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, by a rating decision in October 2007, the RO granted service connection for dermatitis, effective February 22, 2007.  In July 2008, the Veteran submitted a claim for an increased compensable disability rating for 
the service-connected skin disorder.  In a January 2009 rating decision the RO confirmed a noncompensable evaluation for dermatitis.  The Veteran appealed for a higher rating.  In a July 2012 rating decision, the RO assigned a 10 percent rating for the dermatitis disability, effective May 21, 2012.

The Veteran's skin disorder has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, the criteria for addressing dermatitis or eczema.  During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118 (2013); 67 Fed. Reg. 49590-49599 (July 31, 2002).  In reality, however, the criteria for rating dermatitis or eczema under Diagnostic Code 7806 were not specifically changed by the October 2008 amendments.  In any event, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria.  Because VA received the Veteran's increased compensation claim prior to October 23, 2008 and he has not requested consideration under the new criteria, the Board will not consider these revisions in deciding his claims.  65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002). 

Under Diagnostic Code 7806, a noncompensable rating will be assigned where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Additionally, Diagnostic Code 7806 directs that the skin disability may alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008). 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

The Board finds that the evidence of record weighs against the assignment of a compensable disability rating prior to May 21, 2012, under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2008); Diagnostic Code 7806 (2008).

The evidence of record consists of VA treatment records and a VA examination report dated in August 2008.  The VA examination reflects that the Veteran reported dermatitis affecting the legs, inner upper arms, face and earlobes.  The examiner noted that the VA treatment notes showed chronic skin condition in the crural folds with hyper pigmentation due to chronic inflammation, and axillae and face.  The condition was described as intensely pruritic.  The Veteran reported treatment with topical corticosteroid medication, Ketoconazole, on a daily basis.  He stated that treatment was ineffective.  The record contained a tentative diagnosis of tinea and eczema.  The examiner noted that the skin in the groin area was darkly pigmentated with slight raised papules, and some scaling.  There was no drainage.  There was a mild unsightly rash on his face, and some rash in the earlobe and groins, with fungal nail infection.  The examiner diagnosed eczema of the face and earlobes and tinea of the groins and affecting the nails.  The examiner determined that the rash affected less than 5 percent of exposed area and less than 5 percent of non-exposed body area.  

As previously noted, Diagnostic Code 7806 specifies that a noncompensable rating will be assigned where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  Prior to May 21, 2012, the condition was treated with topical therapy such as ointments and creams and there is no evidence that more was required.  The examiner reported that the total body surface involved was less than 5 percent of exposed area and less than 5 percent of non-exposed body area.  Thus, prior to May 21, 2012 the condition falls clearly within the criteria for a noncompensable rating under Diagnostic Code 7806. 

The competent evidence does not show that from February 22, 2007 to May 21, 2012, the service-connected dermatitis involved five percent or more of the Veteran's entire body area, or at least five percent of his exposed skin, or that he required intermittent systemic therapy.  Consequently, the service-connected dermatitis did not more nearly approximate the criteria for a compensable rating prior to May 21, 2012.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In a July 2012 rating decision, the RO increased the Veteran's disability rating for dermatitis to 10 percent, effective May 21, 2012, based on the finding that the dermatitis affected at least 5 percent, but less than 20 percent of affected body area.  

On VA examination in May 2012, the Veteran reported that he used Ketoconazole shampoo, corticosteroid topical medication, Desonide, and Dove soap for the treatment of his skin condition and that the skin condition had not changed since his last VA examination in 2008.  The diagnosis was eczema, well controlled.  The examiner indicated that the condition did not cause scarring or disfigurement 
of the face or neck.  There were no malignant skin neoplasms or systemic manifestations due to the skin disease, to include weight loss erythroderma, fever 
or hypoproteinemia.  He denied any episodes of urticaria, cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, in the preceding 12 months.  The examiner noted 2 areas, 1cm in diameter, with trace gray macular areas of warm, dry intact skin with no signs of scarring or other signs of eczema.  It was determined that the Veteran's dermatitis affected 5 to 20 percent of total body area.  The examiner, however, failed to provide a measure of the total exposed area affected.  The examiner indicated that the Veteran's skin disorder did not impact the ability to work.

VA treatment records from 2012 through 2013 document ongoing use of shampoo, daily topical corticosteroid medication and anti-fungal medication.  A review of the Veteran's outpatient treatment records does not indicate symptoms worse than those indicated in the VA examination reports above.

Based on the VA examination report and VA treatment records, the Veteran was noted to have recurrent dermatitis/eczema affecting his groin and legs, inner upper arms, face and earlobes.  He used topical corticosteroids on a constant basis, such as Desonide cream, not systemic (oral) corticosteroids.  The VA examiner in May 2012 determined that the Veteran's dermatitis affected 5 to 20 percent of total body area.  While that examiner failed to provide a measure of the total exposed area affected, there is no other evidence that supports a finding that the dermatitis affected 20 to 40 percent of exposed area.  The July 18, 2013 examination was scheduled, in part, to correct the absence of that finding.  However, the July 2013 examiner found the Veteran's dermatitis involved less than 20 percent of exposed body area.  At no time during the course of the appeal has the Veteran's skin disability been shown to affect at least 20 percent of exposed area, and at no time during the period from May 21, 2012 through July 17, 2013 did the evidence show involvement of 20 to 40 percent of total body area.  Nor does the evidence show that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during a 12-month period.  Although continuous topical medication, including topical corticosteroids was used, the rating criteria require systemic (oral) therapy, not topical therapy, to warrant a higher rating.  Thus, a rating higher than 10 for the period from May 21, 2012 through July 17, 2013 is not warranted. 

An August 2013 rating decision increased the Veteran's disability rating for dermatitis to 30 percent, effective July 18, 2013, based on the examination finding that eczema affected 20 to 40 percent of total body area.  

Considering the pertinent evidence cited above in light of the applicable rating criteria, the Board finds that a rating greater than 30 percent for the Veteran's dermatitis is not warranted after July 18, 2013.

On VA examination in July 2013, the Veteran reported that he treated his skin condition with topical medication, including topical corticosteroid, Desonide.  
The examiner noted near constant use over the previous 12 months.  He also 
used Ketoconazole shampoo on a near constant basis.  The diagnosis was eczema.  The examiner indicated that the condition did not cause scarring or disfigurement 
of the face or neck.  There were no malignant skin neoplasms or systemic manifestations due to the skin disease, to include weight loss erythroderma, fever 
or hypoproteinemia.  He denied any episodes of urticaria, cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, in the preceding 12 months. Eczema affected at least 5 percent but less than 20 percent of exposed body area, and 20 to 40 percent of total body area.  The examiner noted that the face exhibited a few small keratotic lesions in the middle of the face; velvety, hyper pigmentated, thin, keratotic plaques in the axillae, more prominent on the right; minimal velvety, hyper pigmentated, thin, keratotic plaques in the buttocks, and; velvety, hyper pigmentated, thin, keratotic plaques in the groin.  The examiner indicated that the Veteran's skin disorder did not impact the ability to work.

The evidence fails to show that the Veteran's service-connected dermatitis affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, nor does the evidence show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  Although continuous topical medication, including topical corticosteroids, was used, the rating criteria require systemic (oral) therapy, not topical therapy, to warrant a higher rating.  As such, a rating higher than 30 percent is not warranted for the period beginning July 18, 2013. 

In rating the Veteran's dermatitis, the Board has considered the applicability of diagnostic codes under the criteria for rating scars of the head, face or neck, i.e. Diagnostic Codes 7800, and 7803-7805.  Here, however, the Veteran has not at any time been shown to have scars that are deep, unstable, painful on examination, or that cause limited motion or limited function in any way, thus Diagnostic Codes 7803-7805 are inapplicable.  Also, because Diagnostic Codes 7802-7804 have maximum ratings of 10, they cannot serve as a basis for a higher disability rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2008). 

With respect to Diagnostic Code 7800, however, the Board notes that the VA examiner in August 2008 noted a mild unsightly rash on the Veteran's face, 
and some rash in the earlobe.  Nonetheless, even if the Board were to rate the Veteran's dermatitis by analogy under Diagnostic Code 7800, in order to obtain a compensable disability rating prior to May 21, 2012, the Veteran would need to exhibit at least one characteristic of disfigurement, which is not shown.  

After May 21, 2012, the evidence shows that on VA examination in May 2012 the examiner noted 2 areas, 1cm in diameter, with trace gray macular areas of warm, dry intact skin with no signs of scarring or other signs of eczema, however, there is no indication that these manifestations affected the head, face or neck.  Finally in July 2013, the examiner noted a few small keratotic lesions in the middle of the face.  Under Diagnostic Code 7800 in order to obtain a disability rating in excess of the 10 percent disability rating assigned from May 21, 2012 to July 18, 2013, the Veteran would need to exhibit visible or palpable tissue loss, and, either gross distortion, or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or he would have to exhibit at least two characteristics of disfigurement.  In this case, there is no evidence of visible or palpable tissue loss, or of gross distortion or asymmetry of any feature or paired features at any time during the appeal.  With respect to characteristics of disfigurement, the Veteran has been shown to have, at most, a mild rash or small keratotic lesions on his face.  However, there is no indication that the required area of six square inches has been affected by those symptoms.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Significantly, none of the VA examiners has considered the Veteran's dermatitis to be disfiguring.  Therefore, higher disability ratings are not warranted under Diagnostic Code 7800 in this case.

Other considerations

The Board has considered the statements of the Veteran regarding the severity of the service-connected dermatitis.  The Board finds, however, the medical evidence during the appeal to be more probative than the Veteran's lay assertions as to severity provided for purposes of his compensation claim.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that there is no indication that the Veteran is unemployed, nor is there evidence or argument that the Veteran's dermatitis renders him unemployable.  As such, a claim for a TDIU due to the service-connected disability under consideration has not reasonably been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In sum, the weight of the evidence demonstrates that the Veteran's dermatitis does not warrant a compensable disability rating prior to May 21, 2012; a rating in excess of 10 percent from May 21, 2012 through July 17, 2013; or a rating in excess of 30 percent from July 18, 2013.  As the preponderance of the evidence is against the claims for assignment of any higher ratings for dermatitis the claim for higher ratings must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable disability rating for dermatitis prior to May 21, 2012 is denied.

A disability rating higher than 10 percent for dermatitis from May 21, 2012 through July 17, 2013 is denied.

A rating higher than 30 percent for dermatitis as of July 18, 2013 is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


